104 F.3d 364
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Charles Edwin DAVIDSON, Appellant.
No. 96-2479EA.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 22, 1996.Filed Dec. 2, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Charles Edwin Davidson appeals the district court's denial of Davidson's 28 U.S.C. § 2241 petition.  Davidson filed his petition after a jury found him guilty of multiple criminal violations but before he was sentenced.  Because the district court declared a mistrial on two other charges, the district court decided to conduct one sentencing hearing after Davidson's retrial.  On retrial, a jury found Davidson guilty of another criminal violation.  Afterwards, Davidson was sentenced and he proceeded with his direct appeal.  In denying Davidson's petition, the district court rejected Davidson's claim that his continued confinement without imposition of a sentence violated Davidson's right to due process, found that Davidson's ineffective assistance claims were premature, and held that Davidson's civil disputes were not properly before the court.  After carefully reviewing the record and Davidson's arguments on appeal, we conclude the district court's rulings were clearly correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.